COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Artis Charles Harrell v. Jerome Godinich, Jr.

Appellate case number:      01-16-00338-CV

Trial court case number:    2014-63129

Trial court:                190th District Court of Harris County

        Appellant, Artis Charles Harrell, has filed a motion requesting this Court to order
the district court clerk to supplement the clerk’s record filed in this appeal and order the
district court clerk to forward the supplemental clerk’s record to appellant. We dismiss
the motion in part and grant the motion in part.
        Appellant has requested the district court clerk to prepare and file a supplemental
clerk’s record. See TEX. R. APP. P. 34.5(c)( (1) (“If a relevant item has been omitted
from the clerk’s record . . . any party may by letter direct the trial court clerk to prepare,
certify, and file in the appellate court a supplement containing the omitted item.”). On
November 3, 2016, the district clerk filed a supplemental clerk’s record with this Court.
Accordingly, we dismiss as moot appellant’s request for an order directing the district
court clerk to prepare and file a supplemental clerk’s record.
       We grant appellant’s request for an order directing the district court clerk to
forward a copy of the supplemental clerk’s record to him. The district court clerk is
directed to send a copy of any supplemental clerk’s record filed with this Court to
appellant at the address provided in his motion:
       Artis Charles Harrell
       TDC# 1334295
       W.G. McConnell Unit
       3001 S. Emily Dr.
       Beeville, Texas 78102.

We further direct the district court clerk to notify the Clerk of this Court the date on
which delivery to appellant was made.
      It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually

Date: November 8, 2016